Citation Nr: 0902619	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-09 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for service-connected 
hypertension, currently evaluated at 10 percent disabling.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.  He is a Vietnam veteran who was awarded the Purple 
Heart Medal.
   
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions entered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In a January 2004 decision, the RO granted service connection 
for hypertension and assigned a 10 percent disability rating.  
The veteran timely filed a Notice of Disagreement (NOD) in 
February 2004.  The RO provided a Statement of the Case (SOC) 
in February 2004 and thereafter, in March 2004, the veteran 
timely filed a substantive appeal.  In May 2004, the RO 
provided a Supplemental Statement of the Case (SSOC).  In 
July 2004, the veteran requested a videoconference hearing.  
However, as discussed below, the veteran has withdrawn this 
hearing request.

In an August 2006 decision, the RO denied the veteran's claim 
for service connection for PTSD.  The veteran timely filed a 
NOD in November 2006.  The RO provided a SOC in March 2007 
and thereafter, in April 2007, the veteran timely filed a 
substantive appeal.  In April 2007, the RO provided a SSOC.

The veteran did not request a hearing on this matter.

The Board notes that in an April 2004 Form 9, the veteran 
appeared to raise an informal claim of service connection for 
a respiratory disorder secondary to his service-connected 
hypertension.  This issue is not developed for appellate 
consideration and is referred to the RO for appropriate 
action.   

The Board also comments that the veteran had applied for 
total disability based on individual unemployability (TDIU), 
which the RO granted in an August 2005 decision, effective 
from July 16, 2004.  Accordingly, this matter has been 
resolved by that decision.  The Board parenthetically notes 
that service connection is not currently in effect for a 
psychiatric disorder and that, while a total compensation 
rating based upon individual unemployability is currently in 
effect, a grant of service connection for PTSD could 
potentially support an increase in the rate of compensation 
depending upon the rating that was assigned for the disorder.  
See 38 C.F.R. § 3.350 (2008).

Other Matters

In an April 2006 rating decision, the RO denied service 
connection for sleep apnea, gout, muscle cramps, and 
gastroesophageal reflux disease (GERD).  The veteran timely 
filed a NOD in August 2006.  The RO provided a SOC in 
December 2006.  However, the veteran did not perfect his 
appeal as to this issue.  Although the veteran checked the 
box on the April 2007 Form 9 indicating that he was appealing 
"all of the issues listed on the statement of the case and 
any supplemental statements of the case," he specifically 
limited his appeal to the PTSD issue on that same document.  
The Board considered whether the representative's July 2007 
Form 646 is a substantive appeal, however, this document is 
not timely.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  (Emphasis added.)  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2006); Roy 
v. Brown, 5 Vet. App. 554 (1993).

Finally, in an October 2003 rating decision, the RO granted 
service connection for coronary artery disease (CAD) and 
assigned a 30 percent disability rating.  The veteran has not 
filed a NOD with respect to this claim.  Therefore, the CAD 
claim is not on appeal.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.





FINDING OF FACT

The veteran withdrew from appellate consideration his claim 
for entitlement to an increased rating for hypertension in an 
August 2006 correspondence.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran for the claim for an increased rating for 
hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.   Withdrawal may be made by 
the appellant or by his or her authorized representative. 38 
C.F.R. § 20.204.  Here, the veteran, by means of an August 
2006 correspondence, indicated that he was withdrawing from 
appellate consideration his claim for an increased rating for 
hypertension since the RO had granted his TDIU claim.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration as to this matter, and as the Board 
does not have jurisdiction to review the appeal relating 
thereto, the claim for an increased rating for service-
connected hypertension must be dismissed.


ORDER

The claim for an increased rating for hypertension is 
dismissed.



REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's appeal for entitlement to 
service connection for PTSD.  38 C.F.R. 
§ 19.9 (2008).  A summation of the relevant evidence is set 
forth below. 

Factual Background

The service medical and personnel records show that the 
veteran sustained a gunshot wound of the right foot as a 
result of hostile fire while on active duty in Vietnam.  His 
medals included the Purple Heart.  Hence, combat duty is 
conceded.

The veteran's June 1966 pre-induction examination contains a 
normal clinical evaluation of all systems.  

A February 1995 VA medical record indicates that the veteran 
complained of irritability and moodiness.  He reported going 
to the emergency room in the 1980's and being given a  
"nerve pill" for a possible diagnosis of schizophrenia.  
The impression was "rule out bipolar I vs II" and "rule 
out underlying psychotic process."  He was prescribed 
lithium.

A December 20, 2004 mental health record indicates that the 
veteran was homeless and feeling depressed.  He was not sure 
if he had ever been treated for a psychiatric/mental health 
condition, and denied taking any psychiatric medications in 
the past.  The clinician performed a PTSD screening and 
determined that the veteran did not meet the criteria for 
PTSD.  She noted that the veteran was "unable to name or 
present a single symptom of PTSD."  The diagnoses included 
adjustment disorder and "strong suspicion of Cluster B 
personality type."

A December 23, 2004 mental health record indicates that the 
veteran felt he had PTSD and wanted to be treated for it.

A January 3, 2005 mental health record indicates that the 
veteran asked to be reevaluated and indicated that he had 
documents to prove he had PTSD.  He reported being shot in 
Vietnam and reliving that experience.  He denied nightmares, 
flashbacks, and autonomic arousal.  The clinician described 
the veteran's affect as labile and noted that he laughed 
inappropriately at times.  The diagnoses included adjustment 
disorder not otherwise specified and rule out bipolar 
disorder. 

A separate January 3, 2005 mental health record indicates 
that the veteran did not appear to need mental health 
services.

A November 7, 2005 mental health assessment indicates that 
that veteran was diagnosed with personality disorder not 
otherwise specified.  The doctor noted that "[c]omparison of 
the present protocol with another which was administered in 
1995 reveals that virtually every clinical scale is more 
elevated.  Which to this examiner suggests that his condition 
is worsening."

A November 17, 2005 mental health consultation indicates that 
the veteran requested a male examiner.  S.M. (initials used 
to protect privacy), M.D., noted that "[the veteran] has 
historically not done well with interpersonal interactions.  
He tends to withdraw and does not disclose information when 
he feels he cannot relate."  The doctor further stated:

[The veteran] was initially guarded and actually 
warmed up towards the end of the interview (even 
though he came 15" minutes late I was able to 
spend more time with him as my next patient did not 
show up).  It appears that this helped in the 
alliance which prompted him, I believe, to disclose 
more, so much so that I had to stop him due to lack 
of time.

The veteran reported being shot while in Vietnam in November 
1967, but was reluctant to talk about this experience.  
However, he stated that he was admitted to the hospital to 
treat his injury and that while there he "lost it" due to 
the stress.  He reported becoming agitated and being put in 
seclusion and then in military confinement for 30 days.  The 
veteran indicated that his Vietnam experience caused 
significant distress and affected his ability to function 
socially.  He reported recurrent intrusive thoughts, dreams, 
and memories; a sense of a foreshortened future; difficulty 
falling asleep, and an exaggerated startle response.  The 
diagnosis was PTSD related to experiences in Vietnam and 
military confinement, and Cluster B traits.

A May 2006 mental health treatment note indicates that the 
veteran reported having flashbacks of his Vietnam 
experiences.  He also reported almost having drowned in the 
South China Sea while in Da Nang on rest and relaxation 
because he did not know how to swim.  He reported a similar 
experience during boot camp.  He stated that the near 
drowning was more traumatic than being in combat.  Dr. S.M. 
diagnosed PTSD related to experiences in Vietnam and Cluster 
B traits.

The veteran underwent an August 2006 VA PTSD examination.  
When asked to describe routine combat stressors that he was 
exposed to, the veteran mentioned watch duty, lack of sleep, 
and patrols.  The examiner indicated that she asked the 
veteran several times to describe a stressful/traumatic 
experience.  He reported not being treated properly for a 
rash.  He also indicated that he had several experiences of 
incoming fire, and that he was exposed to sniper fire.  
Finally, he mentioned an incident where another soldier 
stepped on a booby trap and later died. The veteran also 
described the day he was wounded.  He claimed that he saw 
several fellow soldiers wounded and killed while he was 
waiting for medical attention.  

The doctor made the following statement:  "[The veteran] was 
unable or unwilling to describe how his Vietnam trauma had 
affected his life; he was unable to name specific symptoms or 
make links between current difficulties and Vietnam trauma 
regarding his psychological status."  She noted that the 
veteran reported problems adjusting to society after Vietnam, 
but found that he "was not very specific in labeling these 
as any of the list of symptoms above that are required for a 
PTSD diagnosis."  She diagnosed adjustment disorder mixed 
and personality disorder not otherwise specified.  

In a Narrative Summary of PTSD, received in August 2006, the 
veteran indicated that in addition to his service-connected 
gunshot wound to the right foot, the following stressors are 
responsible for his PTSD: (1) improper treatment of a skin 
condition; (2) disagreements with his section leader, which 
included a "physical encounter" and resulted in being 
passed over for promotion; (3) heat exhaustion while on 
patrol in April 1967; (4) a near drowning while on rest and 
relaxation in Danang; (5) having his rank taken away after he 
went to the medical tent against his section leader's orders; 
(6) muscle cramps; (7) acid reflux; (8) sleep apnea; (9) 
hypertension; and (10) a  two week confinement while at 
Corpus Christi Naval Hospital.

A November 2006 mental health treatment note indicates that 
the veteran asked the provider to include his PTSD narrative 
statement in his record.  The veteran reported recurrent 
dreams and vivid memories of his Vietnam experiences, 
avoidance of reminders, and increased arousal.  Dr. S.M. 
again diagnosed PTSD related to experiences in Vietnam and 
Cluster B traits.

The veteran underwent another VA examination in February 
2007.  He complained of unpredictable flashbacks.  He stated 
that he had witnessed "enemy heads blown off" and saw 
fellow soldiers "blown to bits."  The veteran also 
indicated that he had lost rank because of a personal 
vendetta.  The examiner described the veteran as "quite 
vague overall" and noted that "he seemed paranoid and 
seemed to be exhibiting signs and symptoms of a thought 
disorder."  When asked about his social adjustment problems, 
the veteran spoke in fragmented sentences and was impossible 
to understand.  The examiner described the veteran as 
irrational, hyperactive, and loud.  His thought processes 
were illogical but coherent and mainly relevant.  His 
reasoning was extremely poor.  The examiner found that the 
veteran was "unable to give a clear and conscience picture 
of his psychological symptoms and had to be prompted 
repeatedly to give any answer at all."  However, the veteran 
did state that he suffers depression and what he called 
"maladjustment."  

The examiner opined that the veteran was acutely psychotic 
and had a profound thought disturbance.  He determined that 
the veteran was totally disabled when it comes to social and 
occupational functioning.  He further opined that the veteran 
did not fit the criteria for a PTSD diagnosis, and that he 
"was unable to elicit clear and concise stressors or 
symptoms in order to even consider a PTSD diagnosis."  The 
diagnoses included schizophrenia chronic paranoid type.  The 
examiner explained:

[The veteran] has suffered a schizophrenic 
condition for some time.  He is able to communicate 
well enough to appear to merely have adjustment 
problems if seen for a brief period of time.  He 
has alleged posttraumatic stress disorder however 
it is this examiner's opinion that this 
individual's overriding condition is one of 
schizophrenia . . . Furthermore, it may be that 
this individual's psychotic condition was present 
to some degree during his military career.  Be that 
as it may he seems fixated on his Vietnam 
experience and it may be that there is some causal 
relationship between his military career and his 
present state of disability.

A July 2007 mental health assessment indicates that the 
veteran "asked for an appointment with the author of 
this note for the purpose of discussing his having been 
turned down at least twice in his attempts to obtain 
service connection for his PTSD symptoms."  C.S., PhD, 
noted that the veteran was talkative and cooperative.  
His speech was coherent, the content was appropriate, 
and his thoughts were well-organized.  The doctor found 
no evidence of a thought disorder.  The doctor reviewed 
the August 2006 and February 2007 VA examination reports 
and determined that "one of the things that seem to 
have worked against [the veteran] is his difficulty in 
being able to verbalize the impact of PTSD on his life 
and the kinds of triggering stimuli that trouble him in 
his daily life context."  The veteran was able to 
report that he has disturbing dreams/nightmares at least 
once or twice weekly about Operation Essex, during which 
he was wounded.  He also reported daytime intrusive 
thoughts, hypervigilence, and an exaggerated startle 
response.  The examiner stated that "the veteran] tends 
to be very concrete in his thinking and, thus, finds it 
difficult to generalize his experiences in Vietnam to 
those that occur in his everyday life context."  The 
examiner noted that if the veteran submits to another VA 
examination, more information might be elicited "if 
explanations are provided to [the veteran] and more time 
is taken to explore his experiences, rather than 
expecting him to provide unprompted responses."  The 
diagnosis was PTSD.  The psychologist "suggested that 
there be a reconsideration of decisions regarding SC 
that were not in his favor."

Law and Regulations

Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App.128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators. 

                                                        
Analysis

The psychiatric evidence of record is conflicting as to 
whether the veteran meets the diagnostic criteria for PTSD.  
It is also apparent that there are additional relevant 
treatment records that have not been obtained.  The pertinent 
evidence is summarized below.  

The veteran made the following statement in his August 2006 
correspondence:

On March 27, 1968, I was transferred to the Naval 
Hospital in Corpus Christi, Texas.  On April 5, I 
had a PTSD relapse.  I was restrained that night 
and put in to confinement for overnight . . . The 
next day I saw a psychiatrist, but to no avail.  
So, later on I was taken to confinement and locked 
up and although it was not explained to me why.  I 
was locked up in a dark room.  What seemed like a 
month was 2 weeks.  

A November 2005 VA treatment note indicates that the veteran 
was admitted to a hospital in November 1967 to treat his 
gunshot wound.  The veteran told the clinician that he "lost 
it" while in the hospital and was put in seclusion and then 
in military confinement for 30 days.  The veteran's service 
medical records indicate that in November 1967 he was 
admitted to the First Medical Battalion for treatment of a 
gunshot wound to the right foot.  Two days later he was 
evacuated and admitted to the hospital at Guam Naval Base.  
In December 1967, he was evacuated and admitted to the 
hospital at Carswell Air Force Base.  In March 1968, the 
veteran was again evacuated and admitted to the hospital at 
Corpus Christi Naval Base.  In April 1968, he appeared before 
a medical board and was determined to be unfit for duty 
because of his foot injury.  The SMRs further indicate that 
the veteran received outpatient treatment at the Naval 
Hospital in Corpus Christi from April 1968 to September 1968.  

The only documents in the SMRs pertaining to medical 
treatment at the above-mentioned hospitals are a December 
1967 narrative summary and an April 1968 medical board 
finding.  It does not appear that the RO attempted to obtain 
these hospital treatment records.  VA's duty to assist 
includes making reasonable efforts to obtain service medical 
records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).  Consequently, on remand, the RO should 
attempt to obtain the veteran's complete medical records.  

As noted above, post-service medical and psychiatric evidence 
on file is conflicting as to whether the veteran has PTSD.  
While a July 2007 evaluation did result in a diagnosis of the 
claimed disorder, several psychiatric examinations performed 
since the RO decision that is the subject of this appeal did 
not, to include August 2006 and February 2007 VA psychiatric 
examinations, which were thorough in nature and performed 
specifically to determine whether the veteran has PTSD.  Both 
of these latter psychiatrists concluded that the veteran did 
not meet the diagnostic criteria for PTSD.  It is also 
pertinent to note that the July 2007 examination that did 
result in a PTSD diagnosis was performed by a psychologist 
who indicated that there were problems in obtaining a 
thorough history from the veteran; the examiner stated "if 
the veteran submits to another VA examination, more 
information might be elicited "if explanations are provided 
to [the veteran] and more time is taken to explore his 
experiences, rather than expecting him to provide unprompted 
responses."  Under these circumstances, it is the Board's 
judgment that the veteran must be afforded psychiatric and 
psychological examinations that are thorough in nature and 
are preceded by a review of all of the relevant evidence in 
the claims file to determine if he has a current diagnosis of 
PTSD and, if so, whether it is causally linked to his combat 
duty in Vietnam, to include sustaining a gunshot wound of the 
foot.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 
3.304(f).  

The Board further notes that there is additional relevant 
medical evidence that has not been reviewed by the RO.  The 
Board is prohibited from reviewing additional evidence 
received prior to certification of an appeal in the absence 
of a waiver of RO jurisdiction.  See 38 C.F.R. § 19.37(a).  
Here, there is no waiver of RO jurisdiction over the July 
2007 VA medical note.  The RO must consider this additional 
evidence and if the claim is not granted, issue an 
appropriate SSOC.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2008).  

Finally, the Board notes that the July 2007 medical note is 
accompanied by a request from the veteran for a copy of his 
DD 214.

In view of the foregoing, the claim for service connection 
for PTSD is REMANDED for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008). Notice consistent 
with 38 U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; and 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.

For "applications for benefits pending 
before VA on or filed after" May 30, 2008, 
as here, 38 C.F.R. § 3.159(b)(1) no longer 
requires that VA request that the claimant 
provide any evidence in his or her 
possession that pertains to the claim.  
See 73 Fed. Reg. 23353, 23354 (Apr. 30, 
2008).

The AMC/RO should also provide the 
appellant with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish ratings and effective dates for 
the benefits sough as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).

2. Send the veteran a copy of his DD 214. 

3. Obtain outstanding VA treatment records 
from the North Dallas Healthcare System 
from June 2006 to the present.  

4. Take the necessary steps to obtain any 
records from November 1967 to December 1967 
for treatment received at Guam Naval 
Hospital; from December 1967 to March 1968 
for treatment received at Carswell Air 
Force Base Hospital; and from March 1968 to 
April 1968 for treatment received at Corpus 
Christi Naval Hospital, and associate them 
with the claims file.  All attempts to 
procure records should be documented in the 
file.  If these records cannot be obtained, 
a notation to that effect should be 
inserted in the file.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  

5. The veteran must be afforded VA 
psychiatric and psychological examinations 
to determine if he meets the diagnostic 
criteria for PTSD and, if so, whether such 
is linked to his combat duty in Vietnam.  
The RO/AMC should forward the claims folder 
to the psychiatrist and psychologist for 
his/her review.  The examiners should 
undertake a review of the veteran's history 
and current complaints, as well as a 
comprehensive mental status evaluation and 
any tests deemed as necessary.

The examiners should then offer an opinion 
addressing the following questions:

a)  Does the veteran meet the diagnostic 
criteria for PTSD, as defined by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)? 

b)  If the answer to (a) is in the 
affirmative, is it at least as likely as 
not (50 percent or greater degree of 
probability) that the veteran's PTSD is 
causally linked to his combat duty in 
Vietnam, to include sustaining a gunshot 
wound of the foot? 

c)  Is a disorder, other than PTSD, 
currently in existence, and, if so, is it 
at least as likely as not that any such 
disorder  originated in service or is 
otherwise linked to service?

The VA psychiatrist and psychologist are 
advised that the term "as likely as not" 
does not mean within the realm of 
possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less likely 
weighs against the claim.

The psychiatrist and psychologist are 
requested to answer the questions posed 
with use of the as likely, more likely or 
less likely language.  The examiners are 
also asked to provide a rationale used in 
formulating his or her opinion in the 
written report.  
 
6. Thereafter, re-adjudicate the claim.  If 
the benefit on appeal remains denied, issue 
a supplemental statement of the case and 
give the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs




